Opinion of the Court, by
Ch. J. Muter.
IT appears from the records of this court, that at the May term 1803, a judgment obtained in the Franklin circuit court on a bond given by the said Gano and Blair, conditioned that the said Gano should keep the prison bounds, was reversed by this court, because the breaches of the condition of said bond were not sufficiently assigned, and the cause was remanded to the circuit court for new proceedings to be had thereon, to commence by making a new assignment of breaches.
It now appears to this court, that the said cause was reinstated on the docket of the said circuit court, and that the said court proceeded to the trial thereof without any official document to show that they had a right *21so to do, and without a new assignment of breaches being made until some time subsequent to the trial of said cause. For these errors the judgment must be reversed.